DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments and arguments submitted 22 April 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Election/Restrictions
Newly submitted claim 38 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions of a) claims 19-21, 24-35 and 39 and b) claim 38 are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. The device of invention a) requires the insulator layer comprising silicon nitride or silicon dioxide, which is not required of invention b).  Invention b) requires an analyte that binds only to the electrode via the analyte probe, which is not required of invention a).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 19-21, 24-35 and 39 are examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21, 24, 26-35 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249) in view of Schoeniger et al. (US 2003/0211637).
Cha et al. teach an electrochemical biosensor device for sensing a presence of a molecule in solution, the device comprising:
a substrate layer (silicon dioxide deposited on silicon substrate, pg. 5246, left column, last paragraph); and
a plurality of electrodes in an array (array of nanowells, pg. 5246, right column, section 2.3; each nanowell contains an electrode, pg. 5246, right column, first paragraph; individual nanowell illustrated with an electrode in Fig. 1; plurality of nanowells in an array illustrated in Fig. 2A and therefore indicate a plurality of electrodes, also a plurality of electrodes is discussed in section 2.3 pg. 5246), the electrodes further comprising:
a buffer layer laid on the substrate layer configured to provide bonding of the plurality of electrodes to the substrate layer (titanium layer as an adhesion layer is laid on the substrate layer, pg. 5246, left column, last paragraph);
an electrode layer laid on the buffer layer, the electrode layer configured to provide binding sites for analytes (electrode on the titanium layer, pg. 5246 paragraph spanning left and right columns; electrode is functionalized with a SAM and streptavidin to provide binding sites for analytes, section 2.3, pg. 5246; Fig. 1); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of wells having side walls that are defined by the insulator layer and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (insulating silicon dioxide layer deposited on the gold electrode to define the nanowell array patterns, pg. 5246, right column, 2nd paragraph), wherein the wells are of uniform size and pattern (uniform nanowell size and pattern illustrated in Fig. 2a),
wherein an analyte probe is immobilized to the bottom floors of the wells, the analyte probe configured to bind an analyte (the instant specification at paragraph 32 indicates that specific analyte probes encompass probes for DNA-DNA hybridization and therefore the DNA analyte probes that hybridize with target DNA as taught by Cha are considered to read on the claimed analyte probes, pg. 5246, section 2.3; analyte probe that binds to the analyte is immobilized to the bottom floor of the nanowell as illustrated in Fig. 1), and
wherein the insulator is configured to substantially confine binding of the analyte to the top surface of the electrode layer that defines the bottom floors of the plurality of wells (the insulator confines the electrode as illustrated in Fig. 1, insulator nanowells confine the compositions used for immobilizing the probe to the top surface of the electrode by containing the compositions in the wells, pg. 5246, section 2.3, first paragraph; the analyte is bound then bound to a probe attached to the compositions that assemble on the top surface of the electrode layer, therefore the wells are considered to confine binding the analyte to the top surface of the electrode layer via the confined surface treatment and probe, pg. 5246, section 2.3, first paragraph, Fig. 1),
wherein the insulator layer comprises silicon nitride (layer 14 of PE-CVD silicon nitride having a depression or well, par. 39, Fig. 2), and
wherein the nanowell is configured to have at least one analyte that binds to the electrode without binding to the insulator (analyte binds to the electrode via the probe, which is immobilized only to the electrode as described in section 2.3, pg. 5246 and illustrated in Fig. 1, the insulator does not contain binding agents such that a single DNA analyte bound to the electrode would also bind to the insulator layer, nor does Fig. 1 illustrate a single DNA bound to both the electrode and the insulator layer).
Cha et al. fail to teach the plurality of electrodes in parallel.
Schoeniger et al. teach a biosensor device comprising:
a substrate layer (substrate is interpreted as combination of 11 and 12, Fig. 2; par. 39) and a plurality of electrodes in parallel (plurality of electrodes, 13, Fig. 2; electrodes arranged in parallel, Fig. 7A; par. 44 and 56), the electrodes comprising: an electrode layer (electrode, 13, on substrate, 11/12, and having bioaffinity coating that provides binding sites, 17, Fig. 2; bioaffinity coating may be immobilized to the electrode itself, par. 38) and an insulator layer having a plurality of bores that form nanowells having bottom floors that are defined by a top surface of the electrode (insulator layer, 14, has plurality of wells, 15, wherein the insulator forms the sidewalls and the electrode, 13, forms the bottom floor of the well, Fig. 2; par. 39), in order to provide an device circuitry for an array of electrodes that provide detection of a target (par. 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the electrodes of Cha et al., in parallel as taught by Schoeniger et al. because Cha et al. is generic with respect to electrode circuit arrangement that can be incorporated into the electrode array and one would be motivated to use the appropriate electrode arrangement for detection of an analyte. 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both Cha and Schoeniger are similarly drawn to well arrays formed from an insulator layer with an electrode base having probes that bind to a target analyte for electrical detection of analyte.
It is noted that Cha et al. teach molecules non-specifically bound to the insulator layer.  However, the claims only require that at least one analyte is bound only to the electrode via the probe.  The claims do not exclude additional analyte bound elsewhere on the device.  Cha et al. illustrate and describe at least two analyte immobilized only to the electrode via the probe and not to other any other structures of the device, which meets the limitation of at least one analyte that binds to the electrode without binding to the insulator.
With respect to claim 21, Cha et al. teach the substrate layer comprising silicon (pg. 5246, section 2.2, first paragraph).
With respect to claim 24, Cha et al. teach the buffer layer comprises titanium (pg. 5246, section 2.2, first paragraph).
With respect to claim 26, Cha et al. teach the electrode layer comprising gold (Fig. 1, 5246, section 2.2, first paragraph).
With respect to claims 27-32, Cha et al. teach the nanowell being cylindrical in shape (Fig. 1) and having a diameter of 500 nm (Fig. 1 and Fig. 2a).  Cha et al. fail to specifically teach the diameter being about 230 nm, 100 nm and 50 nm.  Cha et al. teach the pitch ratio between the wells being 2:5 (Fig. 1), but Cha et al. do not specifically teach pitch ratios of 1:5 or 1:3 or 1:1.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claims 27-32 are for any particular purpose or solve any stated problem, and the prior art teaches that the well diameter and depth, which affect the pitch ratio, may be varied depending on the probe and analyte size (pg. 5247, section 3.1).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the analyte detection art.
	With respect to claims 33-35, Cha et al. teach the device is capable of sending electronic signals to an electronic device from the nanowell electrodes (Fig. 3, section 3.2).  The limitation of detecting differences in electrochemical reaction parameters between an electrode containing a reference sample and an electrode containing a test sample to determine whether the analyte is present in the test sample is drawn to a functional limitation of the device and does not impart any structural limitations to the claimed device.  When a functional limitation is claimed, the device of the prior art must only be capable performing the claimed functional limitation.  The device of Cha et al. is capable of measuring and reporting electronic signals and is therefore considered capable of detecting a difference between signals at an electrode with a reference sample and an electrode with a test sample to determine the presence of analyte.  Cha et al. teach the device is capable of detecting electrochemical reaction parameters based on an electrochemical reaction variation due to an oxidation reaction and a reduction reaction (pg. 5247, section 3.2).  Although Cha et al. do not specifically teach the electrochemical reaction parameter comprising a variation in redox current, such a limitation is drawn to a functional limitation of the device and does not impart any structural limitation on the device itself.  Because Cha et al. in view of Schoeniger et al. teach the device structural limitations required by the claim, the device is considered capable of sending the same signals to an electronic device, including electrochemical reaction parameters comprising a variation in redox current as recited in claim 35.
	With respect to claim 39, Cha et al. teach the nanowell configured to have a plurality of analytes that bind to the electrode (Fig. 1 illustrates two target analyte (considered a plurality) in a single well bound only to the electrode via the analyte probe, see also pg. 5246, section 2.3). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249) in view of Schoeniger et al. (US 2003/0211637), as applied to claim 19, and Sierks et al. (US 2014/0011691).
Cha et al. in view of Schoeniger et al. teach a substrate layer comprising silicon, but fail to teach the substrate layer comprising glass.
Sierks et al. teach a biosensor comprising:
a substrate layer (base substrate, par. 62-63) comprising glass or silicon (par. 19 and 62); and 
a plurality of electrodes (microelectrode array, par. 14-16 and 51), the electrodes further comprising: 
an electrode layer laid on the substrate layer (par. 63), the electrode layer configure to provide binding sites for analytes (par. 27, 51 and 130); and
an insulator layer having a plurality of bores, the insulator layer laid on the electrode layer and the insulator having a plurality of bores configured to form a plurality of nanowells having side walls that are defined by the insulator layer (nanoporous membrane has a plurality of nanowells that are circular in shape and are seen as bores and is made from an electrically insulating material, par. 61) and having bottom floors that are defined by a top surface of the electrode layer that is not covered by the insulator layer (nanoporous membrane is flush on the electrode substrate and therefore the bottom of the nanowells are defined by the top surface of the electrode layer, par. 26, 51 and 55, see also, Fig. 9D);
wherein an analyte probe is immobilized to the bottom floors of the nanowells, the analyte probe configured to bind to an analyte (immobilized antibody that specifically detects a target analyte, par. 14 and 26); and
wherein the insulator layer is configured to substantially confine binding of the analyte to the top surface of the electrode layer that define the bottom floors of the plurality of nanowells (samples are flowed over and into the nanowells where binding occurs at the electrode surface so the nanowell insulator layer confines binding of analyte to the top surface of the electrode layers that define the nanowell floors, par. 51; Fig. 9D), 
wherein the insulator layer comprises silicon nitride or silicon dioxide (par. 54), in order to provide an appropriate substrate material for electrode detection of analyte.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the silicon substrate taught by Cha et al. in view of Shoeniger et al., a glass substrate as taught by Sierks et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent electrode substrate material since the same electrode function would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (Journal of Nanoscience and Nanotechnology, 2013, pgs. 5245-5249) in view of Schoeniger et al. (US 2003/0211637), as applied to claim 19, further in view of Zhu et al. (US 6,377,440).
Cha et al. in view of Schoeniger et al. teach a buffer layer comprising titanium for bonding the plurality of electrodes to the substrate layer (Cha, pg. 5246, section 2.2), but fail to teach the buffer layer comprising chromium.
Zhu et al. teach a buffer layer of either titanium or chromium applied between an electrode and a semiconductor substrate layer (col. 4, line 61-col. 5, line 10), in order to provide a buffer layer (col. 5, lines 8-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the titanium buffer layer of Cha et al. in view of Schoeniger et al., a chromium buffer layer as taught by Zhu et al.  One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique since the same expected bonding to the substrate would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (Applied Physics Letters, 2006), Park et al. (KR101460066) and Lee et al. (Journal of Biotechnology, 2013) teach a device comprising a substrate and a plurality of electrodes comprising an electrode layer and an insulator layer having a plurality of bores that form nanowells.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/           Primary Examiner, Art Unit 1641